Citation Nr: 1447635	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for degenerative changes of the right first carpometacarpal, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from September 1961 to September 1963.  

These matters come before the Board of Veterans' Appeals (Board) following an appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In April 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing is of record.  

In April 2014, the Board remanded the Veteran's claims of service connection for an acquired psychiatric disorder and for a gastrointestinal disorder, as well as a claim for an increased rating for degenerative changes of the right first carpometacarpal.  In a June 2014 rating decision, the AOJ granted service connection and assigned a 30 percent rating for gastroesophageal reflux disease (claimed as a stomach/digestive disorder) effective June 1, 2010.  As the benefit sought on appeal has been granted, the petition to reopen the claim of service connection for a gastrointestinal disorder is no longer in appellate status.  

Also in June 2014 the AOJ issued the Veteran a supplemental statement of the case (SSOC) continuing the denial of his claim of service connection for an acquired psychiatric disorder, to include PTSD; as well as his claim for an increased rating for degenerative changes of the right first carpometacarpal.  Later in June 2014, following receipt of the SSOC, the Veteran's representative submitted a notice waiving review by the AOJ of any additional evidence submitted in support of the Veteran's claims.  Thereafter, in July 2014, the AOJ received additional written argument from the Veteran, to include a statement from his spouse.  In light of the waiver of review of this evidence by the AOJ, the Board accepts the written argument for inclusion into the record on appeal.  See e.g. 38 C.F.R. § 20.1304(c) (2014).  

The claim for an increased rating for degenerative changes of the right first carpometacarpal joint is addressed in the REMAND portion of the decision below and is remanded to the AOJ.  


FINDINGS OF FACT

The weight of the competent medical evidence does not reflect that the Veteran suffers from PTSD, or that an acquired psychiatric disorder other than PTSD is attributable to active duty service or an incident thereof.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, to include PTSD, shown to have been the result of an incident during his military service, or a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim of service connection for an acquired psychiatric disorder, to include PTSD, has been accomplished.  

Through June 2010 and April 2010 letters, the AOJ notified the Veteran of the legal criteria governing his claim of service connection for an acquired psychiatric disorder, to include PTSD, and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the June 2010 and April 2010 letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letters, the AOJ notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the AOJ to obtain and consider evidence.  Also, the letters provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

VA also has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran's service treatment records (STRs) and private treatment records are associated with the electronic claims file as are his Social Security Administration (SSA) records.  The Veteran is not identified as receiving VA treatment.  Otherwise, the Veteran has been provided a VA examination related to his claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran has submitted lay evidence in support of his claim and, as noted above, also provided hearing testimony before the Board.  Otherwise, in the April 2010 letter, the Veteran was requested to submit records or provided the appropriate medical records release form (VA Form 21-4142) for those identified doctors (to include psychiatrists) who had treated him since his service period.  The Veteran failed to submit any records or to provide the necessary VA Form 21-4142 to allow VA to obtain any available records.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims on appeal.  

II. Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and a psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2014).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptoms.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)).  

Service connection for PTSD requires medical evidence with a diagnosis of the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  In this particular case, the Veteran alleges non-combat related stressors are the cause of his PTSD.  He does not otherwise allege that he did not engage in combat with the enemy nor do his service personnel records reflect any participation in combat.    

A review of the Veteran's STRs does not reflect complaints of anxiety, depression, or other psychiatric disorder.  The Veteran's reports of medical history and medical examination in July 1963 are negative for complaints or prior history of depression, excessive worry, or nervous trouble of any sort.  The Veteran reported himself to be in good health.  

The evidence of record first documents the Veteran as being psychiatrically evaluated in September 1994.  The evaluation was associated with his claim for SSA disability benefits.  In a report of September 1994 psychiatric examination, the Veteran commented that in 1990 he had retired from the company where he had worked for 20 years (Metropolitan Transportation Authority).  He also commented that he had "no prior psychiatric history" until he began to suffer from premature ventricular contractions.  The Veteran reported not having been hospitalized in a mental institution or a family history of mental illness.  Following a mental status evaluation the examiner's diagnosis was anxiety.  

In a report of September 1994 general medical examination, also associated with the Veteran's SSA claim, the Veteran commented that he was in his usual state of health until 1992 when he started with vertigo, manifested by a dizzy sensation, palpitations, and numbness in all extremities.  The Veteran reported to the examining physician that these conditions appeared as a result of his job pressures, and that he became emotionally affected, manifested by restlessness, nightmares, and fear of driving.  Following a physical examination, the examiner's summary included a report that the Veteran did have a nervous condition manifested by restlessness, nightmares, and fear of driving.  

Thereafter, in May 2010, the Veteran underwent what appears to be a general medical examination by N. A. Ortiz, MD.  In particular, Dr. Ortiz noted that the Veteran suffered from anxiety and depression.  She commented:

[The Veteran] was very anxious and depressed because he was at service against his will.  He left without saying goodbye to his parents and being there by himself in a new place affected him a lot.  [The Veteran] presents episodes of excessive anxiety and worry. . . . He has episodes of phobias; all of them started while he was in basic training and while climbing a pole he fell down from it, causing him to be scare[d] of heights and also starting his entire nervous problem.  

Dr. Ortiz went on to describe the Veteran's other psychiatric symptoms and further commented:

[The Veteran] started with these symptoms while he was on active service secondary to the stress of duties and being away from home.  Please evaluate him carefully because it is more probable than not that his stomach problem is service connected, also his nervous problem.  

Thereafter, apparently in April 2013, the Veteran underwent a psychiatric examination conducted by Raul Benitez, MD.  Dr. Benitez noted that the Veteran had been seen by mental health professionals (a psychologist and a neurologist) in 1995 and 1997.  Reportedly, they both agreed that the Veteran had PTSD.  Dr. Benitez also indicated that he had seen the Veteran in 1996-97 and had also diagnosed the Veteran with PTSD, related primarily to both military and civilian experiences.  He additionally noted that he had last seen the Veteran in February 1997 and at that time the Veteran was reporting anxiety, nightmares, and flashbacks of all previous experiences.  Dr. Benitez identified the Veteran as having PTSD and related the disability to both civilian and military traumatic experiences.  The Veteran's service-related traumas were identified as a jeep accident and also an uncontrolled 20-foot fall/slide down a communications pole.  The non-service related traumas were identified as the death of the Veteran's best friend and co-worker in an accident in New York in 1988, and the loss of the Veteran's brother due to a heart attack.  Furthermore, Dr. Benitez commented that evidently, the Veteran had never re-adapted to a normal healthy civilian life following service, and also that his military experiences "marked his fragility to present life circumstances."  

At his April 2014 Board hearing, the Veteran reported that he had been inducted into the military and had been very depressed about leaving his mother.  He recounted the fall down the communication pole during training and that this added to his nervousness, as did the jeep accident in which he injured his right thumb.  He reported that this resulted in him suffering from a fear of heights and being jumpy with loud noises.  Following his release from service, the Veteran testified that he worked for the Metropolitan Transportation Authority (subway) in communications.  He stated that he was very nervous working around the trains due to the noise.  The Veteran reported that he retired at age 50 and moved from New York to Puerto Rico in 1992.  He applied for SSA disability benefits in Puerto Rico and was later awarded disability benefits in 1998.  The Veteran stated that he had been affected by his brother's death due to a heart attack, and also the death of a good friend at work who had been killed by a subway train.  The Veteran further stated that he received treatment for a nervous condition while living in Brooklyn but had been unable to acquire those records due to the number of years since he had been treated.  Furthermore, the Veteran commented that doctors had been inaccurately relating his nervous condition to his job with the Metropolitan Transportation Authority after the military and not to his experiences in the military.  

The Veteran was evaluated for VA purposes in June 2014.  The examiner diagnosed the Veteran as having an anxiety disorder.  While the examiner did find that the Veteran's stressors were adequate to support a diagnosis of PTSD, she did not otherwise find that the Veteran met the remaining criteria necessary for establishing a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders criteria (both DSM-IV and DSM-V).  With respect to a relationship between the Veteran's period of service and his anxiety disorder, the examiner opined:  

Veteran sought psychiatric care in [August 1994], thirty one years after his military discharge, and the events that led to his military stressors.  There is no change in functional status or in quality of life due to trauma exposure.  The trauma exposure did not cause impairment in social, occupational or other areas of functioning.  On the separation exam dated [July 11, 1963] the veteran gave no history of psychiatric complaints and was clinically evaluated as psychiatrically normal.  Veteran was gainfully employed until 1990 when he retired after twenty years of service.  A temporal relationship between the neuropsychiatric disorder and the veteran's military service is not established.  

Otherwise, the Veteran has submitted a statement from his spouse, dated in July 2014.  She reported that the Veteran was a happy, healthy, and hardworking prior to military service.  The Veteran's spouse commented that following service, in particular:

[H]e complained a lot that he felt nervous and that it affected his stomach when he would remember certain bad things that happened to him during his military service.  He told about two tragic accidents that he had during his military service.  He use to talk about good stories and other sad ones, but he was always proud because he had made the effort to do things well and he downplayed his suffering. . . . [The Veteran was] always nervous, with fear of heights and panic about traveling by airplane.  His anxiety was increasing, his panic attacks ongoing.  

The Veteran is competent to report symptoms of anxiety and depression during service.  In the present case, the Board has considered the Veteran's contentions and testimony with regard to his symptoms of anxiety and fear during service and that he has continued to experience these symptoms since that time.  The above statement from the Veteran's spouse supports his contentions and testimony.  

Notwithstanding the above, the Board's review of the medical evidence in this case conflicts with the Veteran's reported history and substantially undermines the credibility of his lay statements.  Here, in contrast to what the Veteran has contended, the available medical evidence documents his report during the September 1994 SSA disability examination that he had no prior psychiatric history until he began to suffer from recent premature ventricular contractions.  The Veteran's report of no prior psychiatric history conflicts with his hearing testimony of suffering from anxiety and fear in service and also receiving medical treatment, to include medication, for anxiety symptoms soon after returning to New York following his separation from the military.  Also, the Board recognizes that it is not the fault of the Veteran that he cannot procure treatment records from doctors who allegedly treated him for his anxiety following his military service.  Still, the fact remains that there is lack of objective evidence of any treatment for any psychiatric symptoms or an acquired psychiatric disorder prior to the September 1994 SSA examination report.  This fact, combined with the lack of any diagnoses or treatment for nervousness, anxiety, or other psychiatric symptoms in service, tends to undermine the veracity of the Veteran's more recent statements, as well as those statements from his spouse, that he has experienced psychiatric symptoms continually since service.  As noted above, the STRs do not reflect any complaint or history of depression, excessive worry, or nervous trouble of any sort.  At the time of separation the Veteran reported himself to be in good health.  

Therefore, when the Board reviews the Veteran's statements (as well as those of his spouse) in asserting psychiatric symptomatology both during and since military service, the statements are not entirely consistent with the overall evidence of record or convincing.  See e.g. Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, and/or inconsistency with other evidence of record); see also Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA).  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed psychiatric disorder and his active duty service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran's psychiatric disorder is related to service falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

Notwithstanding the above, service connection may still be granted if the evidence establishes a nexus between active duty service and the Veteran's current psychiatric disorder.  

The most relevant medical opinion evidence consists of the medical reports from Dr. Ortiz and from Dr. Benitez, as well as the June 2014 report of VA PTSD examination.  Dr. Ortiz does not appear to be a psychologist or psychiatrist, and her favorable comments regarding the Veteran's psychiatric disorder are based on the Veteran's reported history.  As noted above, the Board does not find the Veteran's lay statements and history regarding the onset of his psychiatric symptoms to be credible.  As such, the Board assigns little probative value to Dr. Ortiz's report and opinion.  

With regard to the issue of PTSD, Dr. Benitez, a psychiatrist, did find the Veteran had PTSD, but he failed to provide any reference or discussion of the DSM IV (or DSM V) criteria supporting a diagnosis.  Furthermore, his diagnosis for PTSD includes the Veteran's civilian stressor incidents.  On the other hand, the June 2014 VA examiner's determination is based only on the Veteran's in-service alleged stressor incidents.  In finding that the Veteran did not have PTSD, the examiner commented on why the DSM-IV and DSM-V criteria did not support a diagnosis of PTSD.  As such, with regard to the issue of PTSD, the Board finds the VA examiner's opinion more persuasive and assigns it greater probative weight.  Therefore, the Board finds that the evidence does not support a diagnosis of PTSD during the appeal period.  

With regard to the Veteran's current anxiety disorder and its relationship to service, the Board also finds the VA examiner's opinion to be persuasive, as compared to the findings and opinion of Dr. Benitez.  

The VA examiner interviewed the Veteran and reviewed his medical history, to include the reports of examination from Dr. Ortiz and from Dr. Benitez.  While the VA examiner did consider the Veteran's military service history and the lack of any reported psychiatric symptoms, she also took into consideration the fact that there was no evidence of any change or impairment in the Veteran's functional status or in the quality of his life during the period prior to 1994 in which the Veteran claimed he was stricken with a anxiety.  The VA examiner's comments, thus, specifically addresses the opinion of Dr. Benitez related to his conclusion that the Veteran evidently had never re-adapted to a normal healthy civilian life after service and that his military experiences "marked his fragility to present life circumstances."  The VA examiner did not reach the same conclusion as Dr. Benitez, citing to the Veteran's 20-year work history after service as evidence of a normal post-service life adjustment.  The VA examiner's opinion is further supported by the evidence based on the Veteran's own report in the September 1994 SSA examinations, as noted above, that he had no prior psychiatric history.  Otherwise, while the Veteran's spouse appears to report that the Veteran experienced psychiatric symptomatology soon after service, in light of the Veteran's own report in September 1994 of having no prior psychiatric history, the statement from the Veteran's spouse is given little probative weight.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In the present case, the VA examiner's opinion is based on a full review of the Veteran's medical records and is sufficiently detailed to allow for a fully informed Board decision as sufficient rationale is provided and the opinion addresses comments from Dr. Benitez regarding the Veteran's condition.  Otherwise, the report from Dr. Benitez does not address the unfavorable medical evidence associated with the Veteran's claim file, in particular, the September 1994 SSA examination report.  

As with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence and to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, in weighing the competent medical evidence and the Veteran's lay testimony, and assigning the greatest probative weight to the VA examiner's opinion, the Board finds the preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, or PTSD, that is attributable to his period of active duty service.  Furthermore, as there is a lack of evidence of a psychosis within the first post-service year, the potentially applicable provisions relating to presumptive service connection are not applicable.  38 C.F.R. §§ 3.307 and 3.309.  

The Board has reviewed the arguments submitted by the Veteran's representative in an August 2014 Informal Hearing Presentation.  Other than ad hominem attacks on the June 2014 VA examiner, the representative's arguments include reference to the Veteran's credible history and that any reliance on the lack of psychiatric symptoms in service or post service is not a basis for the VA examiner's unfavorable opinion.  As noted above, the inconsistency in the Veteran's reported history renders his lay statements and history lacking in credibility.  The Board also notes that the VA examiner did consider the Veteran's reported stressor incidents when considering the Veteran's anxiety disorder and its relationship to service.  Her report of June 2014 VA examination reflects reference to the Veteran's report of being generally fearful as well as his fear of heights and fear of driving.  (Parenthetically, phobias (e.g. fear of heights, etc.) are classified under anxiety disorders in the Diagnostic and Statistical Manual (DSM) of Mental Disorders as well VA's own rating schedule for mental disorders.)  However, the examiner did not find any relationship between the Veteran's period of service (which included the incidents reported) and the diagnosed anxiety disorder in light of the Veteran's post-service history and the number of years without evidence of treatment.  See e.g., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service).  

Therefore, in weighing the totality of competent lay and medical evidence, the Board has assigned the greatest probative weight to the June 2014 VA examiner's medical findings and opinion.  The opinion, as noted above, is based on a review of the Veteran's medical records and history, and the examiner provided an explanation for her finding that the Veteran did not have PTSD and that his anxiety disorder was not related to his period of service.  Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Otherwise, the evidence with respect to the claim for service connection for an acquired psychiatric disorder, to include PTSD, is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  


REMAND

By way of history, in October 2009, the Veteran sought an increased, compensable rating for his service-connected degenerative changes of the right first carpometacarpal.  

In a report of December 2009 VA examination, the Veteran was noted to report a history of flare-ups of right thumb joint symptoms, especially with repetitious activities that involved the right hand and thumb.  The severity of flare-ups was reported by the Veteran as moderate, and resulted in decreased range of motion of the right thumb and decreased strength of the right hand.  Clinical examination of the right thumb demonstrated a less than one inch gap (also reported as less than 2.5 centimeters) between the right thumb pad and fingers with objective evidence of pain.  On repetitive motion testing there continued to be objective evidence of pain without additional limitation of motion.  Otherwise, ankylosis of the right thumb was not identified but there was noted a finding of decreased strength for pushing, pulling and twisting.  A radiographic study revealed degenerative changes at the first carpometacarpal joint.  

In a January 2010 rating decision, the RO increased the Veteran's disability rating for his right thumb to 10 percent effective October 13, 2009.  The RO rated the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 (for traumatic arthritis) and 5224 (for ankylosis of the thumb).  

In June 2010, the Veteran requested that his disability rating for his right thumb be reevaluated.  In an August 2010 rating decision the AOJ denied the Veteran's claim.  Following the above noted April 2013 Travel Board hearing, the Veteran was scheduled for an additional VA examination.  

In the report of June 2014 VA (hand and fingers) examination, the Veteran reported occasional right thumb pain which worsened during cold and rainy days.  He also reported mild pain intensity (3-4/10), and that he used 1 to 2 tabs of Advil as needed with good results.  Also, the Veteran reported having no functional loss of the right thumb at the time of examination.  The examiner commented that flare-ups did not impact the function of the Veteran's hand.  There was also no limitation of motion or evidence of painful motion for any of the Veteran's fingers or his thumbs (to include after repetitive motion testing), nor was there a lack of any gap between the thumb pad and fingers or the fingertips and the proximal transverse crease of the palm.  In addition, the examiner did not find that there was any functional loss or functional impairment of any of the fingers or thumbs.  Otherwise, the examiner commented that X-ray evidence did reflect arthritis of the first carpometacarpal joint.  He also noted that pain could significantly limit functional ability of the right thumb during flare-ups or when used repeatedly over time, but that it would be speculative to comment on functional ability or loss in range of motion without witnessing the event during a flare up.  

The Board notes that Diagnostic Code 5010 is rated for degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Under Diagnostic Code 5224, a 10 percent rating is warranted for favorable ankylosis of the thumb.  A 20 percent rating (the highest available) is warranted for unfavorable ankylosis of the thumb.  

The Veteran's disability can also be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  Under this diagnostic code, for limitation of motion of the thumb, a 10 percent rating is warranted for a gap of one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers. 

When assessing a veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id. 

The VA examiner has reported that it would be speculative of him to offer any opinion regarding additional range of motion loss of the right thumb due to pain during a flare up.  It would be helpful to the Board in this case, in light of the Veteran's complaints, if the examiner provided some idea of the degree of disability (equated to additional loss in range of motion) resulting from pain during a flare up or when the joint is used repeatedly over time.  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's electronic claims folder, including a copy of this remand, should be returned to the VA examiner who conducted the June 2014 VA hands and fingers examination for an addendum opinion.  

The examiner should again review the records, to include his report of June 2014 VA examination and comment on the degree of disability of the right thumb due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  

In particular, it would helpful to the Board if the examiner commented on whether any additional range of motion loss of the right thumb due to flare ups with pain would result in a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  

2.  Thereafter, and following any additional development deemed warranted, readjudicate the issue for a rating greater than 10 percent for degenerative changes of the right first carpometacarpal on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


